Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The metes and bound of the claim cannot be determined because a functional recitation, i.e. “being movable in a circumferential direction between the leading end and the trailing end of the concave body of the concave section between a first position and a second position to selectively uncover or cover of at least some of the crop passage openings” (cl. 21) must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 C.D. 172; 388 O.G. 279.
Halliburton v. Walker, 329 U.S. 1 (1946)."
The structure which goes to make up the device must be clearly and positively specified. 
The structure must be organized and correlated in such a manner as to present a complete operative device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26-27, 28, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esken (EP 1474964 A1 / US 2006/0128452).

It should be noted that the recitation “for," "movable … to selectively uncover or cover," "movably” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

“The size of the openings is crucial for the efficiency of the threshing different types of crop. So are different with different crop types Large openings are required for a perfect threshing to ensure the grains. For example, larger openings are used for corn kernels needed as for wheat grains.

If the passage openings are too large, a high proportion of non-grain constituents is deposited on the concave, which leads to greater contamination of the grains separated on the concave. On the other hand, if the passage openings are too small, if the grains are too large, the passage openings and thus the concave will become blocked. This increases the risk of grain breakage, since the crop that has not been threshed out builds up above the grain separation surface by the crop that follows and is also contacted undiminished by the threshing drum.”
“Wires 7 run parallel to one another through bores within the blow bars 6. The individual passage openings 8 of the basket separating surface 9 are formed by the spacing of the wires 7 and the blow bars 6 from one another. The size of the passage openings 8 determines the degree of comminution of the good mat between the threshing drum and the concave. In the case of different types of crop, passage openings 8 of different sizes are required in order to ensure perfect threshing and separation of the grains.”


width of the passage openings 8 changeable.”
[AltContent: textbox (Leading and trailing ends of the concave)][AltContent: arrow]
[AltContent: textbox (Movable cover)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    393
    543
    media_image1.png
    Greyscale

[AltContent: textbox (Crop passage openings of the concave)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Downstream and upstream sides of the concave)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    610
    560
    media_image2.png
    Greyscale


21. (Currently Amended) A concave section for a harvester, comprising: 
a concave body having an upstream side, a downstream side, a leading end and a trailing end, the concave body defining a plurality of crop passage openings (marked up); 
a cover movably mounted to the concave body (marked up), 
movable in a circumferential direction between the leading end and the trailing end of the concave body of the concave section between a first position and a second position to selectively uncover or cover of at least some of the crop passage openings 
(NOTE: there is no the structural element is claimed that would be capable of the function claimed; 
however, Esken teaches the manual or automatic adjusting device for covering the crop passage openings in a circumferential direction between the leading end and the trailing end, in the direction of ref. 9).

26. (Original) The concave section of claim 21, further comprising a lock member arranged to lock the position of the cover among first and second positions and fix the degree of openness when locked, the lock member having an unlocked position allowing sliding movement (figs 4, 5).  


“The control shaft 16 is used for adjustment the adjusting tine 15 or the tine bar 30 and is on the outside via a Console 17 fixedly connected to the frame 4. At the back end of the Switch shaft 16 this is molded to adjust a wrench size 18. Herewith the adjustment can be done manually. In a development of the invention, the Adjustment by means of an electric motor 19 shown in broken lines (FIG. 1) or an adjustment lever 19 a.”



The following are already addressed above, unless otherwise noted:

28. (Currently Amended) A concave section for a harvester, comprising: 
a concave body having an upstream side, a downstream side, a leading end and a trailing end, the concave body defining a plurality of crop passage openings; 
means for adjustably covering the crop passage openings in a circumferential direction between the leading end and the trailing end of the concave body of the concave section (manual or motor actuating a cover; see cl. 21).  

30. (Original) The concave section of claim 28 wherein the means adjustably cover the crop passage openings such that the crop passage openings are completely open (fig 4).  

“The shape of the elongated hole 33 determines the curved path 36 (FIG. 4) on which the adjusting tines 15 move from their lowered position 37 into their raised position 38 for at least partially closing the passage opening 8.”

. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15, 17-24, 26-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (10045487), in view of Williams (4284086).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Robertson teaches the claimed invention, except as noted:

“(1) This invention relates to agricultural harvesting machines of the type that use rotary processing devices, and particularly to a threshing mechanism in which a rotary threshing cylinder cooperates with concave threshing and separator grates with openings, and more particularly with a means for at least partially closing the concave grates by the attachment of one or more cover plates to provide maximum harvesting versatility.”

“(17) The cover plate assembly comprises an elongated plate body dimensioned to be positioned between two parallel arcuate rails of a threshing concave grate assembly. For example, a preferred embodiment of the cover plate assembly of present invention includes an elongated plate body dimensioned to be positioned between an arcuate side rail and middle support rail of a threshing concave grate assembly. The cover plate assembly is designed to be configured in a curved supinated position against the plurality of axial bars or rods on the exterior of the threshing concave grate assembly. The opposing ends of the cover plate assembly are secured to the axial bars or rods by means of hooking clasp elements formed in the opposing ends of the cover plate. The hooking clasp elements have a dimensional shape that is complementary to the cross-sectional shape of the axial bars or rods, such that they can be easily and quickly attached and slidably locked in place by a simple tug along the longitudinal axis of the cover plate.”

“(23) For example, in one embodiment, such adjusting means may simply comprise a plug device for plugging the aperture. Alternatively, the adjusting means may comprise a sliding panel mechanism incorporated into the elongated body that features movable panel sections which could be positioned to close or partially close a hole or aperture.”

[AltContent: textbox (Concave body: leading and trailing ends, upstream & downstream sides)][AltContent: textbox (Crop engagement face)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    437
    588
    media_image3.png
    Greyscale


“(4) The exemplary prior art combine harvester 10 depicted in the illustrated embodiment includes a harvesting header (not shown) at the front of the machine that picks or cuts the harvested crop and delivers the collected crop material to the front end of a feeder house 14. A conveyor 16 moves the crop material rearwardly within the feeder house 14 until reaching the processing system 12. With reference now to FIG. 2, the illustrated embodiment the exemplary prior art processing system 12 has a rotor 20 having an infeed auger 22 on the front end thereof. The auger 22 and rotor 20 advance the crop material axially through the processing system 12 for threshing and separating. The rotor 20 typically includes a plurality of rasp-like elements 55, configured about the rotor's peripheral surface. The rotor is partially encased by a series of threshing concave grate assemblies 24 and separator grate assemblies 26. As the crop material moves around and in-between the rasp-like elements 55 and the openings in the concave grate assemblies 24, 26 and is retained by the combine harvester. In other types of processing systems, a conveyor 16 may deliver the crop material directly to a threshing cylinder.”

1. (Currently Amended) A concave section for a harvester, comprising:
a concave body having an upstream side, a downstream side, a leading end and a trailing end, and defining an arcuate crop engagement face facing radially inwardly (marked up); 
a plurality of crop passage openings defined through the arcuate crop engagement face (see quote above); 
a cover (100) configured to at least partially cover at least some of the crop passage openings, the cover carried by the concave body and movable thereon in a circumferential direction between the leading end and the trailing end between at least two different positions to adjust a degree of openness of at least some of the crop passage openings (intended use / capability of both partial and fully closed configuration is taught above; however, the “circumferential” direction is not shown);
wherein the arcuate crop engagement face extends between the leading end and trailing end, the leading end and trailing extending transversely between the upstream side and the downstream side (shown above).  

Williams teaches that a concave chamber of the rotating separating cylinder includes perforations (64) / crop passages,
An adjustable cover carried by the concave body and movable thereon in a circumferential direction between the leading end (left) and the trailing end (right) between different positions to adjust a degree of openness of at least some of the crop passage openings:

“(16) The cylinder 17 is provided at each end thereof with a radially extended bearing plate 77 (FIG. 5) for rotatably supporting a pinion gear 78 for operative meshing engagement with a gear rack 79 carried at each end of the adjustable cylinder 74. Although only one gear and rack assembly is illustrated in FIGS. 4 and 5, it is to be understood that such assemblies are arranged opposite each other and in axial alignment with the gear 78 being adjustable on rotation of the shaft 81 to move the perforations 76 relative to the perforations 64 between full open and full closed positions therefor. An adjusted position of the cylinder 74 is maintained by the gear assemblies 78 and 79. It is to be understood that the nozzles 69 extend between the gear tracks 79.”
[AltContent: textbox (Leverage member)]
[AltContent: arrow]
[AltContent: textbox (Drive portion: lug)][AltContent: arrow][AltContent: textbox (Adjustable outer cylinder or cover )][AltContent: arrow]
    PNG
    media_image4.png
    350
    500
    media_image4.png
    Greyscale





	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the direction of the cover plate sliding of Robertson with the teachings of Williams, because it has been well established that the choice of directions are either circumferential (as in Williams) or side-ways (as taught in Robertson).

The Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). 
In this case, the Examiner chooses a direction well known to one skilled and taught in the prior art (by Williams).  It is extremely well known to choose a direction in a circumferential direction and to yield the predictable result of facilitating an easier access when an adjustment device (manual or automatic / motor) is provided (see the track & gear adjustment in Williams, however one skilled may use a motor). 


2. (Original) The concave section of claim 1, further comprising a slide assembly securing the cover to the concave body, the cover being slideable relative to the concave body to selectively cover at least some of the crop passage openings (the combination teaches slideable slide assembly, see teachings both in Robertson and Williams).  

“(17) The cover plate assembly comprises an elongated plate body dimensioned to be positioned between two parallel arcuate rails of a threshing concave grate assembly. For example, a clasp elements have a dimensional shape that is complementary to the cross-sectional shape of the axial bars or rods, such that they can be easily and quickly attached and slidably locked in place by a simple tug along the longitudinal axis of the cover plate.” (Robertson)

3. (Original) The concave section of claim 2, further comprising a lock member arranged to lock the position of the cover among the at least two different positions and fix the degree of openness when locked, the lock member having an unlocked position allowing sliding movement (taught above in Robertson).  

4. (Original) The concave section of claim 3, wherein the lock member comprises a clamp supported by the concave body, releasably clamping the cover to the concave body (hooking claps elements, see teachings in Robertson).  

In re cl. 5-8:

The drive of the combination is best shown / taught in Williams.



5. (Original) The concave section of claim 1, further comprising a drive portion on the cover (marked up in Williams), the drive portion being actuable to allow movement of the cover relative to the concave body (see obviousness combination discussed above; however, the hooking clasp also could be interpreted as a “drive portion” or “drive lug”).  

6. (Original) The concave section of claim 5, wherein the drive portion comprises at least one drive lug (marked up in Williams) provided by the cover (see obviousness combination discussed above).  

7. (Original) The concave section of claim 6, further comprising a leverage member arranged relative to the drive lug in a spaced relationship that allows manual adjustment using a tool acting upon the drive lug and the leverage member (see obviousness combination discussed above).  


To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known": 

the alternate (second Species) embodiment as claimed:

8. (Original) The concave section of claim 5, further comprising an actuator arranged for remote automated position control of the cover relative to the concave body to control the degree of openness.  





9. (Original) The concave section of claim 1, wherein by a plurality of rub bars (ref 148, Robertson) define the arcuate crop engagement face, the rub bars extending laterally between the upstream side and the downstream side and arranged in spaced relation between the leading and trailing end, the openings being defined between adjacent rub bars, and wherein the cover is disposed radially outwardly of the rub bars (fig 4, Robertson).  

10. (Original) The concave section of claim 9, further comprising an arcuate support plate (ref 144, Robertson) radially outboard of the rub bars and supporting the rub bars, the arcuate support plate further defining the arcuate crop engagement face, the arcuate support plate defining the crop passage openings with a plurality of slots that are coverable between adjacent pairs of rub bars, wherein the cover is disposed radially outwardly of the arcuate support plate (fig 4, Robertson).  

11. (Original) The concave section of claim 9, wherein the cover defines a plurality of corresponding slots, with a solid cover portion extending between corresponding slots, wherein the corresponding slots are arranged to align with the slots of the arcuate plate to allow passage of crop material, and wherein the solid cover portion at least partially covers the slots of the arcuate plate to at least partially close the slots of the arcuate plate (fig 4, Robertson).  

12. (Original) The concave section of claim 9, wherein the cover comprises a slotted cover plate, wherein the arcuate plate has a first radial thickness of between 2 and 6.5 centimeters; wherein the slotted cover plate has a second radial thickness of between 1 and 4 centimeters; and wherein second 
  
13. (Original) The concave section of claim 1, wherein the concave body comprises: 
an upstream side plate providing the upstream side, a downstream side plate providing the downstream side, a leading end assembly providing the leading end a trailing end assembly providing the trailing end, wherein the upstream side plate and the downstream side plate extend in parallel relation between the leading end assembly and the trailing end assembly, and wherein the arcuate crop engagement face extends laterally between the upstream side plate and the downstream side plate, the cover comprising a slotted arcuate plate arranged behind the arcuate crop engagement face (fig 5A-B, Robertson).  


17. (Original) The concave section of claim 1, wherein the cover has a fully open position on the concave body maintaining the crop passage openings at the degree of openness that is fully open and a closed position on the concave body maintaining the crop passage openings at the degree of openness that is fully closed (already discussed above).  

18. (Original) The concave section of claim 17, wherein the cover is further movable on the concave body between at least one intermediate position between fully open and closed positions, the cover when in at least one intermediate position only partially covering at least some of the crop passage openings (already discussed above, the combination cover is movable between any position between the fully closed and fully opened positions).  


20. (Original) A harvester including the concave section of claim 1, the harvester including a vehicle having a bin; a head at a front of the vehicle for engaging a crop to remove crop material; a rotor interposed between the bin and the head, the rotor proximate the concave section in a concave region, the concave region comprising at least 4 concave sections arranged in downstream fashion from leading threshing concaves closest to the head to trailing separating concaves farthest from the head, the rotor having a spiral engaging element facing the concave section operable to impart a rotational spiral flow of crop material against a first of the four leading threshing concave; and wherein the degree of openness controls and optionally limits an amount of threshing occurring in said one of the leading threshing concaves (fig 1, Robertson).  

34. (Original) The concave section of claim 1, wherein the cover is a segmented cover that includes a first cover portion and a second cover portion separated by a break such that the first cover portion and second cover portion are separate pieces of the cover (fig 4, Robertson).  

35. (Original) The concave section of claim 1, wherein the cover is a segmented cover including a first cover portion and a second cover portion, the first cover portion moveable in a first direction towards the trailing end and a second direction towards the leading end wherein movement of the first cover portion does not move the second cover portion (the covers shown in fig 4, Robertson, are independent).  




The broader claims 21-33 are already addressed above, unless otherwise noted:

21. (Currently Amended) A concave section for a harvester, comprising: 
a concave body having an upstream side, a downstream side, a leading end and a trailing end, the concave body defining a plurality of crop passage openings; 
a cover movably mounted to the concave body, 
the cover being movable in a circumferential direction between the leading end and the trailing end of the concave body of the concave section between a first position and a second position to selectively uncover or cover of at least some of the crop passage openings.


In re cl. 22-24, 29-31, the claims are already addressed above in cl. 17-19:

22. (Original) The concave section of claim 21, wherein the first position is a fully open position on the concave body maintaining the crop passage openings at the degree of openness that is fully open 

23. (Original) The concave section of claim 22, further comprising a plurality of intermediate positions between fully open and closed positions, the cover when in at least   one intermediate positions only partially covering at least some of the crop passage openings, with each intermediate position achieve a different level of partial coverage.  

24. (Original) The concave section of claim 23, wherein the cover is infinitely adjustable relative to the concave body to allow infinite coverage adjustment of the crop passage openings.  

29. (Original) The concave section of claim 28, wherein the means adjustably cover the crop passage openings to completely close the crop passage openings.  

30. (Original) The concave section of claim 28 wherein the means adjustably cover the crop passage openings such that the crop passage openings are completely open.  

31. (Previously Presented) The concave section of claim 28, wherein the means comprises a cover movably mounted to the concave body, the cover being movable to provide an at least partial open position for the crop passage openings and a fully closed position for the crop passage openings.  


27. (Original) The concave section of claim 21, further comprising means for manually or automatically actuating movement of the cover between first and second positions (taught above).  

28. (Currently Amended) A concave section for a harvester, comprising: 
a concave body having an upstream side, a downstream side, a leading end and a trailing end, the concave body defining a plurality of crop passage openings; 
means for adjustably covering the crop passage openings in a circumferential direction between the leading end and the trailing end of the concave body of the concave section.  

“(17) The cover plate assembly comprises an elongated plate body dimensioned to be positioned between two parallel arcuate rails of a threshing concave grate assembly. For example, a preferred embodiment of the cover plate assembly of present invention includes an elongated plate body dimensioned to be positioned between an arcuate side rail and middle support rail of a threshing concave grate assembly. The cover plate assembly is designed to be configured in a curved supinated position against the plurality of axial bars or rods on the exterior of the threshing concave grate assembly. The opposing ends of the cover plate assembly are secured to the axial bars or rods by means 

32. (Original) The concave section of claim 31, wherein the cover includes a first rail and a second rail and a perforated arcuate support plate, the arcuate support plate extending between the first and second rails (fig 4; see quote above).  

33. (Original) The concave of claim 32, wherein the first and the second rails are adjustable along an upstream side plate and a downstream side plate and extend there along from proximate a leading end plate to a trailing end plate of the concave body.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made the rails to be adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).






Response to Arguments
Applicant's arguments with respect to Claim(s) 1-36 have been considered but are moot in view of the new ground(s) of rejection. 

In order to ensure that the best prior art is applied, the examiner in view of the amendments presented, was necessitated to conduct additional search.  However, previous rejection is not admitted to be non-relevant, or that it had been overcome by the arguments, or amendment.

Williams is no longer used as a 102 rejection. However, the two independent claims 21 and 28 do not positively and distinctly recite a structure capable of moving the cover, in particular the cover carried by the concave body;
And, the cover movable thereon (on the concave body) in a circumferential direction.


Allowable Subject Matter
Claim 15 is allowed.
	Claim(s) 14, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Heidjann et al (DE 3017988) lso teaches masking / covering concave passages / openings (figs 2-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671